Title: To James Madison from William Jarvis, 25 June 1803 (Abstract)
From: Jarvis, William
To: Madison, James


25 June 1803, Lisbon. Last wrote JM on 11 June, enclosing the prince regent’s declaration of Portuguese neutrality. Has since been unofficially informed that the emperor of Russia will guarantee Portuguese neutrality and that the Russian government has informed the British and French ministers of the fact. “The Sum paid for Louisianna I presume will be deemed a mere trifle compared with the great disadvantage the Settlement of it by the French must have been to our Country” or with the expense of taking the area “by force of Arms.” “Let the conduct of Government in this affair be viewed in what point of light it will, it must do them much honor” and will convince the Federalists of the “moderation, prudence, firmness and Wisdom of the Executive.” Regrets that supplies have not reached Algiers, because “it behoves us to leave no just cause of complaint at this time.” The forbearance of the European nations renders the dey “more intractable and unreasonable than ever.” Believes “the Regency … are at all times governed by the fears or interest in their foreign Connections” and that no nation can be secure unless it adheres to a “punctual compliance” with their treaties or else musters a force in the Mediterranean “Sufficient to awe or beat them into Submission.” A report circulates that a Portuguese frigate captured an Algerine armed vessel; this “however seems to be incorrect without it took place since the date of Mr. OB’s letter.” Believes O’Brien is misinformed as to Portugal’s appointment of a minister to Algiers. But if they should negotiate a peace before the U.S. presents arrive “to put the Dey in a little better humour with us, it might prove very prejudicial to our affaires.” Encloses letters from Pinckney, Graham, Simpson, Leonard, and O’Brien.
 

   
   RC and enclosure (DNA: RG 59, CD, Lisbon, vol. 2). RC 3 pp.; docketed as received 29 Aug. For surviving enclosure, see n. 2.



   
   Jarvis no doubt meant his letter to JM of 18 June, which enclosed the declaration.



   
   Enclosed is a copy of Richard O’Brien to Jarvis, 5 June 1803 (2 pp.), reporting the captures by Algerine corsairs of Neapolitan and Genoan ships carrying British and French passports, as well as the movements of the Portuguese frigate Vasco da Gama. O’Brien also mentioned the arrival of Commodore Morris at Gibraltar with consuls Eaton and Cathcart.



   
   A full transcription of this document has been added to the digital edition.

